Citation Nr: 1625928	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from June 1966 to April 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the claim was subsequently transferred to the RO in Roanoke, Virginia.

In November 2014, the Veteran testified at a hearing in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In a January 2015 decision, the Board dismissed the issues of entitlement to service connection for depression and a back disorder.  In addition, the issue of entitlement to type II diabetes mellitus was reopened and remanded for further development.  That development has been completed, and the case has since been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VMBS) and Virtual VA paperless claims processing system.  With the exception of the November 2014 Board hearing transcript, the documents in Virtual VA are duplicative of those in VBMS or irrelevant to the issue on appeal.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have exposure to Agent Orange or other herbicide agents during his military service.
 
2.  The Veteran's current type II diabetes mellitus did not manifest in service or within one year thereafter and is not related to his military service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the Veteran with a notice in November 2008, prior to the initial adjudication of the claim in March 2009.  That letter informed him of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, service personnel records, and post-service treatment records are of record and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Board acknowledges that no medical examination has been conducted and that no medical opinion has been obtained with respect to the Veteran's service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, an examination and medical opinion are not needed in this case.  As discussed below, the evidence does not show, and the Veteran does not contend, that there were any complaints, treatment, or diagnosis of type II mellitus in service.  The Board has also determined that the Veteran did not have herbicide exposure in service.  Thus, there is no disease, injury, or event in service to which a current disorder could be related. See Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57   (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Waters v. Shinseki, 601 F.3d 1274, 1278   (Fed. Cir. 2010).

Moreover, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2014.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).   There has been no allegation otherwise.

The Board also finds that the Appeals Management Center (AMC) has complied with the Board's prior remand directives.  Pursuant to the January 2015 remand, the AMC secured outstanding VA treatment records and requested that the Veteran submit or authorize VA to obtain any private medical records.  The AOJ also secured the Veteran's service personnel records and attempted to verify whether he was exposed to herbicides in service.  Indeed, the AMC made a formal finding of the lack of information required to corroborate the Veteran's allegation of exposure to herbicides while serving with the Army's 313th Supply Squadron between January 1968 and April 1968.  It was specifically noted that the Veteran's personnel file was obtained and that the AMC had contacted the Joint Services Records Research Center (JSRRC).  The AMC also indicated that s December 2015 VA memo had been reviewed in making the determination.  As such, the AMC has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  Notably, the Veteran's representative also submitted a brief in April 2016 stating that all remand directives had been accomplished.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). With respect to the current appeal, this list includes diabetes mellitus.  See 38 C.F.R. § 3.309(a). 

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Japan is not listed as a country associated with herbicide (including Agent Orange) testing and storage outside Vietnam as provided to VA by the Department of Defense.  See Herbicide Tests and Storage Outside Vietnam. http://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/outside-vietnam.asp.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e). 

To the extent that the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) do not apply, a Veteran may still attempt to establish direct service connection for type II diabetes mellitus by evidence demonstrating that the disease was in fact "incurred" during service, i.e. tracing causation to a condition or event during service, or on a presumptive basis for diabetes mellitus manifest to a compensable degree within one year after service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for type II diabetes mellitus.

The medical evidence clearly shows that the Veteran has a diagnosis of type II mellitus.   However, the service treatment records do not document any complaints, treatment, or diagnosis of diabetes mellitus.  In fact, during his March 1970 separation examination, the Veteran's endocrine and genitourinary systems were found to be normal, and urinalysis testing revealed negative results for albumin and sugar.  Thus, the medical evidence does not suggest that diabetes mellitus manifested in service.  The Veteran has not alleged otherwise.

The evidence of record also shows that the Veteran did not seek treatment immediately after his military service or within one year thereafter.  Rather, the evidence indicates that he was first diagnosed many decades after his military service.  A review of the Veteran's VA treatment records reflects a diagnosis of type II diabetes mellitus in 2006.  See August 2014 VA treatment record.  During his hearing, the Veteran stated that he was diagnosed in 2001, but that he had symptoms, such as sugar drops and dizziness, preceding the diagnosis.  See Board hearing transcript at 10.  Nevertheless, the Veteran has never alleged that the disease had its onset in service, that there was a continuity of symptomatology since service, or that the disorder manifested within one year of his separation.  Therefore, the Board finds that type II diabetes mellitus did not manifest in service or within one year thereafter.

Instead, the Veteran has alleged that, while serving at Itazuke Air Base in April 1968, he was exposed to herbicides as a result of planes flying from the Korean Demilitarized Zone (DMZ) that sprayed Agent Orange along the base perimeter.  See Board hearing transcript at 4-7; Veteran's March 2016 statement.  He has not asserted that he had any service in Vietnam, Thailand, or the Korean DMZ. 

The Veteran's service personnel records reflect that he served as a fuels storage operator and aircraft refueling operator with the 838 Supply Squadron, Forbes Air Force Base, Kansas, and the 313th Supply Squadron.   The Veteran's DD-214 does indicate that he had six months of foreign service.  In addition, his service personnel records document a foreign service temporary duty assignment in 1968.  There is also a September 1967 volunteer statement for overseas assignment for Japan or Okinawa.  However, the Veteran's overseas duty station and exact dates of foreign service are not verified.    

Nevertheless, even assuming the Veteran's duty station and dates of service in Japan were verified, it would have no bearing on the outcome of the case.  As discussed above, the Veteran's has contended that he was directly exposed to herbicides from airplanes flying in from the Korean DMZ that sprayed the Itazuke Air Base fence line.  The Veteran has testified and submitted a March 2016 statement claiming that he was directly sprayed with Agent Orange between April 4, 1968, and April 5, 1968. 

In a July 2015 response, JSRRC stated that the available historical information does not document the use, storage, transportation, or spraying of Agent Orange or tactical herbicides at Itazuke Air Base between January 1968 and April 1968.  The JSRRC was unable to secure or obtain aircraft manifests or flight plans of aircraft flying over the Korean DMZ on or around April 5, 1968. 

Based on the foregoing, the Board finds that the Veteran's assertions are outweighed by the official records which indicate that herbicides were not used in Japan during the Vietnam era.  The Veteran's statement that he was sprayed by Agent Orange while serving in Japan are uncorroborated by the record.  The Board acknowledges that the Veteran submitted an article about the spraying of herbicides during the Vietnam War; however, the article does not state that herbicides were used at any time in Japan.  Furthermore, as stated above, the Department of Defense's current list of locations for herbicide spray areas and test sites outside of Vietnam show no evidence of use of herbicides in Japan.  

For these reasons, the Board concludes that the preponderance of the probative evidence weighs against a finding that the Veteran was exposed to herbicides.  Therefore, the Veteran is not entitled to presumptive service connection for type II diabetes mellitus pursuant to 38 C.F.R. § 3.309(e). 

Moreover, the evidence of record does not otherwise link the Veteran's current type II diabetes mellitus to his military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of the disorder in service, and he has not been shown to have herbicide exposure therein.  Nor has the Veteran asserted that the disorder is otherwise directly related to his military service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57   (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for type II diabetes mellitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for type II diabetes mellitus is not warranted.




ORDER

Service connection for type II diabetes mellitus is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


